COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      John B. Kennedy v. The State of Texas

Appellate case number:    01-12-01142-CV, 01-12-01143-CV

Trial court case number: 1320351, 1237940

Trial court:              178th District Court of Harris County

It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.

Date: December 4, 2014